Exhibit 10.13

 

EXECUTION VERSION

 

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of December 20, 2019, by and among ANTERO RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).  Unless otherwise expressly defined herein, capitalized terms used but
not defined in this Amendment have the meanings assigned to such terms in the
Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Fifth Amended and Restated Credit Agreement, dated as
of October 26, 2017 (as the same has been amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Agreement” and as further amended by this Amendment, the
“Credit Agreement”); and

WHEREAS, Borrower has requested that Administrative Agent and the Lenders enter
into this Amendment to amend certain terms of the Existing Agreement as set
forth herein; and

WHEREAS, Administrative Agent, the Lenders, Borrower and Guarantors desire to
amend the Existing Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, the Administrative Agent and the Majority Lenders hereby agree as
follows:

SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 2 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Existing Agreement shall be amended,
effective as of the Second Amendment Effective Date, in the manner provided in
this Section 1.

 

1.1 Indebtedness.    Section 7.01 of the Credit Agreement is hereby amended as
follows: (i) Section 7.01(g) is hereby amended by deleting the word “and” at the
end of such section, (ii) Section 7.01(h) is hereby re-lettered as a new Section
7.01(i), and (iii) a new Section 7.01(h) of the Credit Agreement is hereby added
in its entirety to read as follows:

 

(h) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice; and

 








SECTION 2. Conditions to Effectiveness.  This Amendment shall be effective upon
the date each of the conditions set forth in this Section 2 is satisfied (the
“Second Amendment Effective Date”)

 

2.1 Execution and Delivery.  Each Credit Party, at least the Majority Lenders
and the Administrative Agent shall have executed and delivered this Amendment.

 

2.2 Certificates.  The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each Credit
Party, the authorization of this Amendment and the transactions contemplated
hereby and any other legal matters relating to the Credit Parties, this
Amendment or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

2.3 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

2.4 Representations and Warranties. Each of the representations and warranties
contained in the Credit Agreement and in each of the other Loan Documents shall
be true and correct in all material respects on and as of the Second Amendment
Effective Date (except to the extent such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such date and
any representation or warranty which is qualified by reference to “materiality”
or “Material Adverse Effect” is true and correct in all respects).

 

2.5 No Default.  No Default shall have occurred and be continuing as of the
Second Amendment Effective Date.

 

2.6 Fees.  The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Second
Amendment Effective Date.

 

SECTION 3. Representations and Warranties of Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:

 

3.1 Reaffirmation of Representations and Warranties/Further Assurances.  Both
before and after giving effect to the amendments herein, each representation and
warranty of such Credit Party contained in the Credit Agreement and in each of
the other Loan Documents is true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such date and
any representation or warranty which is qualified by reference to “materiality”
or “Material Adverse Effect” is true and correct in all respects).

 

3.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by each Credit Party of this Amendment are within such Credit Party’s corporate
or other organizational powers, have been duly authorized by necessary action,
require no action by or in respect of, or filing with, any Governmental
Authority and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon any Credit Party or result in
the creation or imposition of any Lien upon any of the assets of any Credit
Party except for Permitted Liens and otherwise as permitted in the Credit
Agreement.

 








3.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of Borrower and each other Credit Party enforceable in accordance with its
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.

 

3.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default has occurred and is continuing.

 

SECTION 4. Miscellaneous.

 

4.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Borrower and each
Guarantor hereby agrees that the amendments and modifications herein contained
shall in no manner affect or impair the liabilities, duties and obligations of
any Credit Party under the Credit Agreement and the other Loan Documents or the
Liens securing the payment and performance thereof.

 

4.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

4.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

 

4.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

 

4.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

 

4.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

4.8 Reference to and Effect on the Loan Documents.

 

(a)This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects.  Each reference in the Existing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Existing Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the






Existing Agreement to the “Credit Agreement”, shall mean and be a reference to
the Existing Agreement as amended by this Amendment.

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of any Lender or Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

[Signature pages follow.]

 








IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

BORROWER:

ANTERO RESOURCES CORPORATION

 

 

By:/s/ Alvyn A. Schopp

Name:Alvyn A. Schopp

Title:  Chief Administrative Officer,

 Regional Senior Vice President and

 Treasurer

 

GUARANTOR:

ANTERO SUBSIDIARY HOLDINGS LLC

MONROE PIPELINE LLC


By:/s/ Alvyn A. Schopp

Name: Alvyn A. Schopp
Title:  Chief Administrative Officer, Regional Senior Vice President and
Treasurer

 



 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank and a Lender

 

 

 

By:/s/ David Morris

Name:David Morris

Title:Authorized Officer

 



 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




WELLS FARGO BANK, N.A.,

as Issuing Bank and a Lender

 

 

 

By:/s/ Jonathan Herrick

Name:Jonathan Herrick

Title:Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




BARCLAYS BANK PLC,

as a Lender

 

 

 

By:/s/ Jake Lam

Name:Jake Lam

Title:Assistant Vice President

 

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




BMO HARRIS BANK N.A.,

as a Lender

 

 

 

By:/s/ Melissa Guzmann

Name:Melissa Guzmann

Title:Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

 

 

 

By:/s/ Monica Pantea

Name:Monica Pantea

Title:Vice President

 

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




CITIBANK, N.A.,

as a Lender

 

 

 

By:/s/ Michael Zeller

Name:Michael Zeller

Title:Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

 

 

 

By:/s/ Michael Willis

Name:Michael Willis

Title:Managing Director

 

 

By:/s/ Joseph Cariello

Name:Joseph Cariello

Title:Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

as a Lender

 

 

 

By:/s/ Marc Graham

Name:Marc Graham

Title:Managing Director and Co-Head US Corporate Banking Energy

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




BBVA USA,

as a Lender

 

 

 

By:/s/ Mark H. Wolf

Name: Mark H. Wolf

Title:Senior Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as a Lender

 

 

 

By:/s/ Trudy Nelson

Name:Trudy Nelson

Title:Authorized Signatory

 

By:/s/ Scott W. Danvers

Name:Scott W. Danvers

Title:Authorized Signatory

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

By:/s/ Nupur Kumar

Name:Nupur Kamar

Title:Authorized Signatory

 

By:/s/ Bastien Dayer

Name:Bastien Dayer

Title:Authorized Signatory

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




DNB CAPITAL LLC,

as a Lender

 

 

 

By:/s/ Leila Zomorrodian

Name:Leila Zomorrodian

Title:First Vice President

 

By:/s/ James Dee Grubb

Name:James Dee Grubb

Title:First Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




ING CAPITAL LLC,

as a Lender

 

 

 

By:/s/ Juli Bieser

Name:Juli Bieser

Title:Managing Director

 

By:/s/ Charles Hall

Name:Charles Hall

Title:Managing Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

 

 

 

By:/s/ Michael Maguire

Name:Michael Maguire

Title:Executive Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as a Lender

 

 

 

By:/s/ Peter Kuo

Name:Peter Kuo

Title:Authorized Signatory

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




TRUIST BANK, formerly known as Branch Banking and Trust Company,

as a Lender

 

 

 

By:/s/ Greg Krablin

Name:Greg Krablin

Title:Senior Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




COMERICA BANK,

as a Lender

 

 

 

By:/s/ Mark Fuqua

Name:Mark Fuqua

Title:Executive Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




PNC BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

By:/s/ Brittany M. Lehr

Name:Brittany M. Lehr

Title:Assistant Vice President

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




TRUIST BANK, successor by merger to SunTrust Bank,

as a Lender

 

 

 

By:/s/ Brian Guffin

Name:Brian Guffin

Title:Managing Director

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

By:/s/ John C. Lozano

Name:John C. Lozano

Title:Senior Vice President

 

 





 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 




ROYAL BANK OF CANADA,

as a Lender

 

 

 

By:/s/ Katy Berkemeyer

Name:Katy Berkemeyer

Title:Authorized Signatory

 

 

 

 

ANTERO RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 

